Title: To Benjamin Franklin from Cornelius Stevenson, 22 August 1776
From: Stevenson, Cornelius
To: Franklin, Benjamin


Sir
St. Eustatius Augt: 22 1776
I received some days past a pacquet from Amsterdam to my address for you which I forwarded by Mr: Russell Via Virginia whose Confidence and care I could safily rely on.
Yesterday I received a Second Marked B which will be handed you by Mr. Forbes bound for Phila. I have his assurance of his particular attention and hope it will be received in safety. I shall at all times be ready to render you any services of this or any other kind without reserve and am with Every respectful attention Sir Your most obedient humble Servant
Corns: Stevenson
Benjamin Frankland Esqr F.R.S.
